Order of August 6, 2015 Withdrawn; Order filed August 7, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00190-CV
                                  ____________

                        CHRISTINE REULE, Appellant

                                        V.

                          JOHN R. BELUS, Appellee


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-37325

                                    ORDER

      On August 6, 2015, this court ordered the court reporter for the 190th
District Court to file the following hearing records to the extent the records were
recorded in trial court cause number 2014-37325 in the 190th District Court of
Harris County: hearing records dated June 27, 2014, June 30, 2014, July 3, 2014,
July 28, 2014, August 6, 2014, September 9, 2014, October 20, 2014, October 27,
2014, December 15, 2014, December 29, 2014, and January 20, 2015.
        On August 6, 2015, the official court reporter, My Thuy Cieslar, responded
with the following notations:

        June 27, 2014 - no record
        June 30, 2014 – no record
        July 3, 2014, - no record
        July 28, 2014, - no record
        August 6, 2014 – sub reporter Patricia Palmer
        September 9, 2014, - sub reporter Patricia Palmer
        October 20, 2014 - sub reporter Patricia Palmer
        October 27, 2014, - no record – submission docket
        December 15, 2014, - I filed this on 5/18/15 – I have receipt that it
        was filed
        December 29, 2014,- no record – submission docket
        January 20, 2015 – sub reporter Patricia Palmer

        We withdraw the August 6, 2015 order, and issue the following order:

        Patricia Palmer, the substitute court reporter, is ordered to file the hearing
records for which she is responsible as listed above. The reporter’s records are to
be filed on or before September 9, 2015.

        My Thuy Cieslar, the official court reporter, is ordered to re-file the hearing
record dated December 15, 2014. The court did not receive the record filed for that
date.

        Appellant’s brief will be due 30 days after the reporter’s records are filed.



                                                PER CURIAM